Citation Nr: 9932944	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1948 to 
September 1950. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran entitlement to 
service connection for a left foot condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current left foot disorders are not related 
to an injury in service.  


CONCLUSION OF LAW

Service connection for a left foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 1991), 
38 C.F.R. §§ 3.303 (1999).











REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Morning reports of the veteran's were submitted for the time 
period from 1950 to 1952.  

In October 1996, the veteran submitted a statement wherein he 
stated that he wished to reopen his claim for a service-
connected left foot condition.  He stated that a formal claim 
would follow including new and material evidence.  

Copies of VA Medical Center treatment reports were submitted 
from 1995 and 1996.  In January 1996, the veteran was seen 
complaining of a large bump on his left foot.  The veteran 
felt that his symptoms were secondary to a fall in 1949.  In 
September 1996, the veteran complained of chronic 
intermittent pain and aching with activity of his first 
metatarsophalangeal joint of the left foot.  The veteran 
reported injuring this joint in 1949 when he fell off of an 
embankment in Korea.  An impression was provided of left 
metatarsal deformity, possible old fracture, and possible 
degenerative joint disease.  In October 1996, the veteran was 
diagnosed with post traumatic hallux limitus deformity.  

Dr. N. B. submitted a copy of a letter and an office note, 
both dated March 1997, wherein he indicated that the veteran 
presented regarding a problem with his left foot.  The 
veteran provided a history of injuring his foot when he was 
18 years old in the Army, where he fell, and sustained a 
twisting impact injury to the left foot.  It was noted that 
the veteran's foot had been periodically symptomatic since 
that time, and over the past couple of years had become 
progressively stiffer.  The examiner provided a diagnosis of 
hallux rigidus of the foot.  He stated that this was an 
arthritic condition of the great toe metatarsal phalangeal 
joint which could be secondary to long-term degenerative wear 
and tear or could be secondary to trauma.  He stated that it 
was just as likely as not that the condition was related to 
his military service in 1949 when the veteran fell striking 
his left foot on a rock ledge.  

In an April 1997 statement, the veteran described injuring 
the inside of his left foot in service, when he slipped and 
fell on a rock ledge.  He stated that he was treated at the 
Ft. Sill hospital.  He indicated that the National Personnel 
Records Center told him that his records were destroyed in 
the 1973 fire.  He stated that he tried to get a copy of his 
C file, but was informed by the Veterans Services Division at 
the Regional Office that his records at RPC indicated 
"destroyed."

In April 1997, the veteran submitted a page from a medical 
treatise regarding foot disorders.  

An internal document from the RO dated April 1997 suggests 
that the veteran's claims folder was rebuilt.  

In June 1997, the RO wrote to the veteran informing him that 
the Army had been unable to locate his complete service 
medical records.  They wrote that the veteran should submit 
any documents that he might have relating to his service-
connected disability, to include military files, medical 
evidence, to include medical statements, statements from 
fellow servicemen, letters written during service, or 
photographs taken in service.  

The veteran underwent a VA examination in June 1997.  The 
veteran complained of a painful left foot.  He stated that 
while in service, in 1949, he slipped and fell approximately 
8 to 10 feet.  He stated that when he fell, he hit his 
shoulder and his left foot hit a rock.  He stated that since 
then, he had occasional discomfort in the foot, with it 
becoming progressively worse in the past 10 years.  The 
examiner's diagnosis was hallux limitus deformity of the left 
foot.  The examiner opined that the deformity could be 
secondary to traumatic injury which was obtained while the 
veteran was in service.  The examiner stated that this was 
also a normal finding in many individuals, and it could occur 
with aging and over time.  The examiner stated that no chart 
was available for review.  

On June 3, 1997, the RO requested service medical records 
from the National Personnel Records Center (NPRC).  In July 
1997, the NPRC responded that no clinical records were on 
file.  They also indicated, "Note: Fire related service."  
However, they provided the following service medical records:  
At the veteran's enlistment examination in April 1948, the 
veteran's feet were evaluated as normal.  On September 21, 
1949, the veteran was seen after getting hit on his right 
shoulder.  A heat treatment was prescribed.  At the veteran's 
separation examination in August 1950, no significant 
abnormalities of the feet were noted.

On June 30, 1997, the RO requested copies of the veteran's 
service medical records.  In October 1997, the NPRC responded 
that no medical records were on file.  They indicated, 
"Note: Fire related service."
 
In the veteran's November 1997 Notice of Disagreement, he 
stated that in 1949, he slipped and fell 8-10 feet, hitting 
the inside of his left foot on a rock ledge.  He stated that 
he was worried about getting back to the field, so did not 
complain about hitting his left foot.  He wrote that over the 
last couple of years his condition had worsened, but that 
initially he took Aspirin and tried to live with the 
discomfort.  He stated that he had tried several times to 
obtain his service medical records, but was informed by the 
National Personnel Records Center that his records were 
destroyed by the 1973 fire.  He stated that he had tried to 
obtain a copy of his VA claim file, but was told by the 
Veterans Service Division, in the VA Regional Office in 
Buffalo, that his records indicated "destroyed."  

In a statement dated January 1998, the veteran described his 
injury in 1949, where he slipped and fell 8 to 10 feet, and 
hit the inside of his left foot on a rock ledge.  He stated 
that he was treated at the Ft. Sill Oklahoma Field Hospital.  

In a statement received in March 1998, the veteran stated 
that he was on maneuvers in Fort Sill.  He stated that he 
slipped and fell on the rocky terrain, striking his shoulder 
and foot.  He stated that he was assisted to the field 
hospital arriving during the daylight hours, and that both 
areas of injury were reported to the medic at the time.  

The veteran was afforded a hearing before the RO in March 
1998, a transcript of which has been associated with the 
claims folder.  He described falling 8-10 feet and striking 
his foot on rocky terrain, and eventually landed on his 
shoulder.  He stated that he was a member of Company B of the 
79th Engineer Construction Battalion, and was assigned to the 
4th Platoon, and was the squad leader of the 4th squad.  He 
stated that there were a total of 12 men in the squad.  He 
stated that he did not complain about his foot at separation.  
He indicated that he probably wrote to his mother about the 
injury, but that she was deceased.  He indicated that he did 
not remember the names of the people he was stationed with.  
He stated that he first was treated for his foot condition 
about 12 to 14 years prior at the VA Medical Center.

The veteran underwent a VA examination in June 1998.  The 
veteran stated that in 1949, while at Ft. Sill, he fell down 
an embankment, perhaps 8 to 10 feet.  He stated that he 
injured his right shoulder and left foot.  He indicated that 
he was seen at a field hospital at the site of the injury, 
where the shoulder injury was recorded, and the foot injury 
was not.  The veteran indicated that he was anxious to get 
back to duty and did not recall any specific treatment to his 
left foot.  It was noted that the pain in his left foot had 
been worse in the last 10 to 15 years. The examiner's 
impression was advanced degenerative disease of the 
metatarsophalangeal joint of the left great toe with 
osteocyte formation and clinical ankylosis of the joint.  The 
examiner commented that if the comparison views of the right 
first metatarsophalangeal joint showed no evidence of 
degenerative change, he would have felt that the change was 
more likely due to distant trauma and advancing age.  

The x-ray report noted mild degenerative change at the 
metatarsal phalangeal joint of the right first digit of the 
foot.  The examiner provided an addendum after reviewing the 
x-ray report.  He commented that the difference between the 
feet was very clear, and that it was his opinion that the 
change in the left first metatarsophalangeal joint was more 
likely secondary to old trauma than the aging process.  

In May 1999, an addendum was prepared to the two VA 
examinations by a VA physician.  He stated that any injury to 
a joint which may cause even the mildest damage to cartilage 
surface will progress with time, especially, in a weight 
bearing joint such as the first metatarsophalangeal joint.  
He commented that hallux limitus is a type of degenerative 
joint disease, that was limiting the range of motion of the 
first metatarsophalangeal joint.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § §1110, 
1131 (West 1991). 

The veteran's claim for service connection for a left foot 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

As will be explained below, the evidence does not support a 
finding that the veteran's left foot disorders are the result 
of an injury in service.

The evidence shows that the veteran currently has a left foot 
disorder.  In October 1996, the veteran was diagnosed with 
post traumatic hallux limitus deformity at the VA Medical 
Center.  In March 1997, Dr. N. B. diagnosed the veteran with 
hallux rigidus of the foot.  At the veteran's June 1997 VA 
examination, he was diagnosed with hallux limitus deformity 
of the left foot.  At the veteran's June 1998 VA examination, 
he was diagnosed with advanced degenerative disease of the 
metatarsophalangeal joint of the left great toe with 
osteocyte formation and clinical ankylosis of the joint.  
However, the evidence does not show that such left foot 
disorders are related to an injury in service.  

The veteran contends that he hurt his left foot in service in 
1949 when he slipped and fell about 8 to 10 feet, hurting 
both his shoulder and left foot.  He stated that he was 
treated at the Ft. Sill Oklahoma Field Hospital, and that 
both areas of injury (shoulder and left foot) were reported 
to the medic.  While the service medical records do show that 
the veteran was seen on September 21, 1949, after getting hit 
on his right shoulder, they do not show treatment for the 
veteran's left foot.  Also, the separation examination in 
August 1950 does not show that the veteran made any 
complaints about his feet.  No significant abnormalities of 
the feet were noted at separation.  

While both a private physician (Dr. N. B.) and VA examiners 
(June 1997 and June 1998 examinations) have commented that it 
was at least as likely as not that the veteran's left foot 
condition was related to the trauma in service that the 
veteran described (or at the very least to an old trauma), 
such etiological opinions are based upon the history that the 
veteran provided to them.  As noted above, the medical 
evidence from service does not support the veteran's 
contentions.  

To the extent that the medical opinions cited above might be 
construed as offering opinions that the left foot disorder is 
due to service, such medical opinions are based on an 
inaccurate factual premise (again, the service medical 
records do not show that the veteran injured his left foot).  
The medical opinions have no probative value regarding the 
question of whether the veteran injured his foot in service 
or not.  Reonal v. Brown, 5 Vet.App. 458 (1993).

While the veteran contends that his service medical records 
were destroyed by fire, the NPRC was able to obtain the 
service medical records which have been discussed above.  It 
is true that the NPRC responded on one occasion that no 
medical records were on file, and indicated, "Note:Fire 
related service."  However, they also provided the veteran's 
separation and enlistment examinations along with the 
clinical record showing that the veteran was seen for his 
shoulder (which as noted did not show that the veteran was 
seen for his left foot).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where, "service medical records are 
presumed destroyed,...the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened."  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  

It is true that there are references to the veteran's claims 
file having been rebuilt and that the veteran's October 1996 
statement indicated that he wanted to "reopen" his claim 
for his left foot condition.  This raises the possibility 
that the veteran had previously raised a claim for a left 
foot condition; however, other than the veteran saying that 
he wanted to "reopen" his claim, he has never indicated 
that he filed a previous claim.  

Even if it is presumed that there are additional service 
medical records that were destroyed (which is not entirely 
clear), when the benefit-of-the-doubt rule is considered in a 
heightened manner pursuant to O'Hare v. Derwinski, the fact 
remains that there are service medical records on file that 
show that the veteran was seen for a shoulder condition and 
not for a foot condition, and at separation, no mention was 
made of a foot condition.  

The RO wrote to the veteran informing him of the need to 
submit additional documentation about his service connected 
left foot disability, but the veteran did not respond with 
any documentation.  More importantly, however, the fact 
remains that there are service medical records of the 
veteran's on file, and they do not show any treatment for a 
left foot injury. 

The lack of a finding of a left foot disorder at separation 
coupled with the lack of treatment records during service for 
a left foot injury combines to outweigh the veteran's 
contentions.  As the veteran is not a combat veteran, 
38 C.F.R. § 3.304 (d) is not for application to show that the 
veteran injured his left foot in service.  In short, the 
evidence does not adequately demonstrate that it is at least 
as likely as not that the veteran's current left foot 
disorder resulted from an injury incurred in service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a left foot disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a left foot disability 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

